471 Pa. 103 (1977)
369 A.2d 1215
William DE RUGERIIS, Jr., a minor, by his parents and natural guardians, et al., Appellees,
v.
Stephen BRENER, Appellant.
Supreme Court of Pennsylvania.
Argued January 10, 1977.
Decided February 28, 1977.
*104 High, Swartz, Roberts & Seidel, Raymond M. Seidel, Norristown, for appellant.
William DeRugeriis, Jr., pro se.
Robert S. Lucarini, Philadelphia, for appellees.
Before EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM:
The appeal in this case from an order of the Superior Court was improvidently allowed since the petition for allowance of appeal was untimely filed. See Act of July 31, 1970, P.L. 673, Article V, § 502, 17 P.S. § 211.502. The appeal is therefore dismissed.
ROBERTS, J., filed a concurring opinion.
JONES, C.J., took no part in the consideration or decision in this case.
ROBERTS, Justice, concurring.
Although I believe that the appeal was timely filed, I would dismiss the appeal as improvidently granted.